Citation Nr: 1528652	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  11-03 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a breathing disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from September 30 to October 5, 1962.  He served in the Mississippi Army National Guard from March 1956 to March 1964, including periods of active duty for training in June 1956, July to August 1957, June 1958, July to August 1959, June to July 1960, June 1961, June to July 1962, and June 1963.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in February 2014 and January 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his current breathing condition is due to asbestos exposure during service.  In this regard, he has stated that he was exposed to asbestos while cleaning the boiler room of a building in Ft. McClellan.  There is contradictory information regarding the length of the exposure.  In his January 2011 substantive appeal, he stated that he was exposed to asbestos for 8-9 days.  See 01/19/2011 VBMS entry, VA Appeal 9 to Board of Appeals.  The April 2014 VA examination report appears to contradict this statement.  In it, the examiner recorded that "[the Veteran] worked at Ft. McClellan, Alabama, to clean up the boiler room as an activated National Guard.  He states he did this for 7 years.  He states asbestos was all over the floor."  Notwithstanding this note, the VA examiner provided a medical opinion based on 5 days of exposure (the approximate duration of active duty service).  The RO, however, asked the examiner to provide an addendum opinion based on the report of 7 years of exposure.  The examiner in September 2014 explained that there was no medical means to determine a degree of asbestos exposure in this case and that therefore it would require speculation to respond.  

In a February 2015 submission, the Veteran asserted that he was stationed at Fort McClellan from 1956 to 1962 and recalls that he was ordered to clean a boiler room that was located on the base.  He recalls that this occurred in 1956 on a Saturday.  See 02/02/2015 VBMS entry, VA 21-4138, Statement in Support of Claim.  Such additional information did not trigger the need for a VA opinion.

In a May 2015 submission, the Veteran asserted that while stationed at Fort McClellan he was exposed to various poisonous chemicals, such as asbestos, mustard gas, and Agent Orange.  He also referenced an article which discusses the toxic effects on veterans while stationed at Fort McClellan.  http://www.chicagonow.com/uncommon-sense/2013/08/toxic-vets-ft-mcclellan-08072013/ cited in 05/13/2015 VBMS entry, Correspondence.

The Board notes that the Veteran served in active duty for only six days, from September to October 1962.  Additionally, as a member of the Mississippi Army National Guard, he had periods of active duty training every year between 1956 and 1963, for a total of 113 days (including the six days of active duty in 1962).  As such, the assertion that the Veteran cleaned a boiler for 7 years is misleading, as it necessarily includes time periods in which he was not in active duty or active duty training.  

In the prior remand, it was requested that the Veteran provide clarification as to the timing and extent of the alleged asbestos exposure for purposes of the present claim.  While the Veteran did not offer additional details regarding his asbestos exposure to warrant further opinion, he did offer a statement and article regarding chemical exposure while stationed at Fort McClellan.  

The Board notes that Fort McClellan was home to the U.S. Army Chemical Center and School and the U.S. Army Combat Developments Command Chemical Biological-Radiological Agency during the time that the Veteran was stationed there, raising the possibility of exposure to radiation and/or harmful chemicals.  

In the case of the claim for residuals of chemical exposure, the VA M21-1MR, Manual of Adjudication Procedures, provides specific instructions and criteria for the development of claims related to mustard gas or Lewisite exposure.  In light of this, full development in accordance with M21-1MR, Part IV, Subpart ii, Chapter 1, Section F, was required.  The Board acknowledges that the Veterans Benefits Administration (VBA) sought to obtain confirmation from the Department of Defense that the Veteran was not exposed to mustard gas, and that the September 2009 response by the Department of Defense indicated that no such exposure could be confirmed.  See 09/11/2009 VBMS entry, Email Correspondence.

However, the Board finds that the Veteran's claim be developed so as to determine whether the Veteran was exposed to any additional chemicals and/or harmful substances during his military service at Fort McClellan; no such development has been undertaken by VBA.  This remains an active issue, as there have also been legislative proposals for VA to establish a health registry of individuals exposed to chemicals and/or harmful substances at Fort McClellan, and it is possible the Department of Defense has information relevant to this claim.

Therefore, the Board finds that additional development is necessary to adequately address the Veteran's service connection claim.  See 38 U.S.C.A. § 5103A(b), (c) (VA must make a "reasonable effort" to obtain all relevant records, including records pertaining the claimant's service).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Development for confirmation of exposure to the following chemicals and/or harmful substances should be conducted with the Department of the Army, Department of Defense, and/or any other appropriate agency:

Agent Orange, Asbestos, Atropine, Chloracetophenone (CN), O-chlorobenzylidenemalononitrile (CS), Depleted Uranium, Lead paint, Polychlorinated biphenyls (PCB's), Radiation, Sarin gas, Sulfur, Trichloroethylene (TCE), VX (IUPAC name O-ethyl S-[2-(diisopropylamino)ethyl] methylphosphonothioate), VS (IUPAC name O-methyl S-[2-(diisopropylamino)ethyl] methylphosphonothioate), Bacillus Globigii, Bacillus Subtilis, Aspergillus Fumigatus

2. IF there is evidence that the Veteran was exposed to any of the above-listed substances, VBA should arrange for a medical professional with appropriate expertise to review the relevant documents in the Veteran's VA claims folder and provide an opinion, with supporting rationale, as to the relationship, if any, between the Veteran's diagnosed breathing disorder and the Veteran's military service, with specific consideration of exposure to any radiation, Agent Orange, and/or other chemicals in service. 

If the reviewer believes that physical examination and/or diagnostic testing of the Veteran is necessary, such should be scheduled.  

A rationale should be given for all opinions and conclusions expressed.  If an opinion or assessment cannot be rendered without resorting to speculation, the examiner should explain why it would be speculative to respond.

3.  Thereafter, the RO/AMC should readjudicate the Veteran's claim of service connection for a breathing disorder as due to exposure to radiation, Lewisite, mustard gas, Agent Orange, and/or other chemicals.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




